UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 4, 2007 ACCELLENT INC. (Exact name of registrant as specified in its charter) Maryland 333-130470 84-1507827 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 100 Fordham Road Wilmington, Massachusetts 01887 (Address of principal executive offices) (Zip Code) (978) 570-6900 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c) On September 4, 2007, Accellent Inc. (the “Company”) announced the appointment of Jeremy A. Friedman, age 54, as Chief Financial Officer, Executive Vice President and Treasurer of the Company.Mr. Friedman will also serve as the Secretary of the Company.Mr. Friedman has held several executive positions at Flextronics International Ltd., including Senior Vice President
